                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Ronald Mann,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00654-FDW-DSC
                                      )
                 vs.                  )
                                      )
     Mecklenburg County Sheriff's     )
             Department
                  ,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 28, 2019 Order.

                                               January 28, 2019
